There cannot be a doubt of the law laid down to the jury. Assuming the deed of trust to have been fraudulent, yet, clearly, the fraudulent grantor and grantee, united, must be able to make a good title; for the title must be in one of them, and unless it could be conveyed, we should have an instance of property perpetually inalienable. A stranger might, therefore, have purchased this property. So might the plaintiff, for a fair price andbona fide, which is admitted to be the case here; for the law does not deprive persons of the power of reference, but rather encourages them to abandon covinous conveyances and make honest bargains instead of them. That was done here before the defendant got a judgment against Wall.
PER CURIAM.                                             No error.
Cited: Pollock v. Wilcox, 68 N.C. 48. *Page 184